     Case 8:19-cv-02246-JVS-JDE Document 1 Filed 11/18/19 Page 1 of 13 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: (323) 306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                       UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
     MOHAMED ELHENDI, individually    )        Case No.
11   and on behalf of all others similarly
                                      )
12   situated,                        )        CLASS ACTION
                                      )
13
     Plaintiff,                       )        COMPLAINT FOR VIOLATIONS
14                                    )        OF:
            vs.                       )
15                                                 1.     NEGLIGENT VIOLATIONS
                                      )
16                                                        OF THE TELEPHONE
     GC SERVICES LIMITED              )                   CONSUMER PROTECTION
17   PARTNERSHIP, and DOES 1 through )                    ACT [47 U.S.C. §227 ET
     10, inclusive, and each of them, )                   SEQ.]
18                                                 2.     WILLFUL VIOLATIONS
                                      )                   OF THE TELEPHONE
19   Defendant.                       )                   CONSUMER PROTECTION
                                      )                   ACT [47 U.S.C. §227 ET
20                                                        SEQ.]
                                      )            3.     FAIR DEBT COLLECTION
21                                    )                   Fair Debt Collection
                                      )                   Practices Act, 15 U.S.C. §
22                                                        1692, et seq..]
                                      )            4.     VIOLATIONS OF THE
23                                    )                   ROSENTHAL FAIR DEBT
24                                    )                   COLLECTION PRACTICES
                                                          ACT [CAL. CIV. CODE
                                      )                   §1788 ET SEQ.]
25
                                      )
26                                    )        DEMAND FOR JURY TRIAL
27
                                      )

28



                                   CLASS ACTION COMPLAINT
                                              -1-
     Case 8:19-cv-02246-JVS-JDE Document 1 Filed 11/18/19 Page 2 of 13 Page ID #:2




 1         Plaintiff MOHAMED ELHENDI (“Plaintiff”), individually and on behalf
 2   of all others similarly situated, alleges the following against Defendant GC
 3   SERVICES LIMITED PARTNERSHIP upon information and belief based upon
 4   personal knowledge:
 5                                  INTRODUCTION
 6         1.     Plaintiff’s Class Action Complaint is brought pursuant to the
 7   Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
 8         2.     Plaintiff, individually, and on behalf of all others similarly situated,
 9   brings this Complaint for damages, injunctive relief, and any other available legal
10
     or equitable remedies, resulting from the illegal actions of Defendant             in
11
     negligently, knowingly, and/or willfully contacting Plaintiff no Plaintiff’s cellular
12
     telephone, thereby the TCPA, 47 U.S.C. § 227. Plaintiff alleges as follows upon
13
     personal knowledge as to herself and her own acts and experiences, and, as to all
14
     other matters, upon information and belief, including investigation conducted by
15
     his attorneys.
16
           3.     In addition to Plaintiff’s Class Claims, Plaintiff also brings an action
17
18
     for damages as an individual consumer for Defendant’s violations of the federal

19   Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq. (hereinafter

20   “FDCPA”) and the Rosenthal Fair Debt Collection Practices Act, Cal Civ. Code
21   §1788, et seq. (hereinafter “RFDCPA”) which prohibit debt collectors from
22   engaging in abusive, deceptive, and unfair practices.
23                           JURISDICTION AND VENUE
24
25         4.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
26   a resident of California, seeks relief on behalf of a Class, which will result in at
27   least one class member belonging to a different state than that of Defendant, a
28   Delaware company headquartered in Texas that does business in the state of


                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 8:19-cv-02246-JVS-JDE Document 1 Filed 11/18/19 Page 3 of 13 Page ID #:3




 1   California. Plaintiff also seeks up to $1,500.00 in damages for each call in

 2   violation of the TCPA, which, when aggregated among a proposed class in the
 3   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
 4   Therefore, both diversity jurisdiction and the damages threshold under the Class
 5   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
 6   jurisdiction.
 7         5.        This Court has jurisdiction pursuant to 28 U.S.C. § 1331 over
 8   Plaintiff’s claims arising under the FDCPA, 15 U.S.C. § 1692, et seq.. Ancillary
 9   to this claim, this Court has jurisdiction pursuant to 28 U.S.C. § 1367(a) over
10
     Plaintiff’s claims arising under the RFDCPA, Cal. Civ. Code § 1788, et seq..
11
           6.        Venue is proper in the United States District Court for the Central
12
     District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
13
     business within the State of California and Plaintiff resides within this District.
14
15                                        PARTIES
16         7.        Plaintiff, MOHAMED ELHENDI (“PLAINTIFF”), is a natural
17   person residing in Orange County in the state of California, and is a “person” as
18   defined by 47 U.S.C. § 153(39). Furthermore, Plaintiff is a “consumer” as
19   defined by the FDCPA, 15 U.S.C. §1692a(3) and a “debtor” as defined by the
20   RFDCPA, Cal. Civ. Code § 1788.2(h).
21         8.        At all relevant times herein, DEFENDANT, GC SERVICES
22   LIMITED PARTNERSHIP (“DEFENDANT”), is debt collection company, and
23
     is a “person” as defined by 47 U.S.C. § 153(39). Furthermore, Defendant, at all
24
     relevant times herein, was a company engaged, by use of the mails and
25
     telephone, in the business of collecting a debt from PLAINTIFF which qualifies
26
     as a “debt,” as defined by 15 U.S.C. §1692a(5).            DEFENDANT regularly
27
     attempts to collect debts alleged to be due another, and therefore is a “debt
28



                                    CLASS ACTION COMPLAINT
                                               -3-
     Case 8:19-cv-02246-JVS-JDE Document 1 Filed 11/18/19 Page 4 of 13 Page ID #:4




 1   collector” as defined by the FDCPA, 15 U.S.C. §1692a(6) and the RFDCPA,
 2   Cal. Civ. Code § 1788.2(c).
 3         9.      The above named Defendant, and its subsidiaries and agents, are
 4   collectively referred to as “Defendants.” The true names and capacities of the
 5
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 6
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 7
     names.      Each of the Defendants designated herein as a DOE is legally
 8
     responsible for the unlawful acts alleged herein. Plaintiff will seek leave of
 9
     Court to amend the Complaint to reflect the true names and capacities of the
10
     DOE Defendants when such identities become known.
11
           10.     Plaintiff is informed and believes that at all relevant times, each and
12
     every Defendant was acting as an agent and/or employee of each of the other
13
14
     Defendants and was acting within the course and scope of said agency and/or

15   employment with the full knowledge and consent of each of the other

16   Defendants.    Plaintiff is informed and believes that each of the acts and/or
17   omissions complained of herein was made known to, and ratified by, each of the
18   other Defendants.
19                         FACTUAL ALLEGATIONS – TCPA
20
21         11.     Beginning in or around September of 2018, Defendant contacted
22   Plaintiff on his cellular telephone number ending in -3322, in an effort to collect
23   an alleged debt owed from Plaintiff.
24         12.     Defendant called Plaintiff from telephone numbers confirmed to
25   belong to Defendant.
26         13.     In its efforts to collect the alleged debt owed from Plaintiff,
27   Defendant used an “automatic telephone dialing system,” as defined by 47 U.S.C.
28   § 227(a)(1) to place its daily calls to Plaintiff seeking to collect an alleged debt


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 8:19-cv-02246-JVS-JDE Document 1 Filed 11/18/19 Page 5 of 13 Page ID #:5




 1   owed.

 2           14.   Defendant’s calls constituted calls that were not for emergency
 3   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 4           15.   Defendant’s calls were placed to telephone number assigned to a
 5   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 6   pursuant to 47 U.S.C. § 227(b)(1).
 7           16.   Plaintiff told Defendant to stop calling him, but Defendant continued
 8   to call.
 9           17.   During all relevant times, Defendant did not possess Plaintiff’s
10
     “prior express consent” to receive calls using an automatic telephone dialing
11
     system or an artificial or prerecorded voice on his cellular telephone pursuant to
12
     47 U.S.C. § 227(b)(1)(A). Furthermore, Plaintiff orally revoked any and all
13
     consent to be contacted using an automated telephone dialing system, to the
14
     extent any ever existed.
15
16                        FACTUAL ALLEGATIONS – FDCPA
17           18.   In addition to the facts pled above, at various times prior to the filing
18   of the instant complaint, including within one year preceding the filing of this
19   complaint, DEFENDANT contacted PLAINTIFF in an attempt to collect an
20   alleged outstanding debt.
21           19.   On or about September and October of 2018, Plaintiff began
22   receiving numerous calls from Defendant.
23
             20.   Each of these calls were made to Plaintiff in connection with
24
     collection on an alleged debt.
25
             21.   Plaintiff told Defendant to stop calling him, but Defendant
26
     continued to call.
27
             22.   Furthermore, Plaintiff did not owe the alleged debt question.
28



                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 8:19-cv-02246-JVS-JDE Document 1 Filed 11/18/19 Page 6 of 13 Page ID #:6




 1   Moreover, Defendant asked for Plaintiff’s mother, Faten Elarabi, on several
 2   occasions.
 3         23.      DEFENDANT’S conduct violated the FDCPA and RFDCPA in
 4   multiple ways, including but not limited to:
 5
 6               a) Causing a telephone to ring repeatedly or continuously to annoy
 7                  Plaintiff (Cal. Civ. Code § 1788.11(d));

 8               b) Communicating, by telephone or in person, with Plaintiff with such
 9                  frequency as to be unreasonable and to constitute an harassment to
                    Plaintiff under the circumstances (Cal. Civ. Code § 1788.11(e));
10
11               c) Causing Plaintiffs telephone to ring repeatedly or continuously with
12
                    intent to harass, annoy or abuse Plaintiff (15 U.S.C. § 1692d(5));

13               d) Communicating with Plaintiff at times or places which were known
14                  or should have been known to be inconvenient for Plaintiff (15
                    U.S.C. § 1692c(a)(1)); and
15
16               e) Engaging in conduct the natural consequence of which is to harass,
                    oppress, or abuse Plaintiff (15 U.S.C. § 1692d)).
17
18
           24.      As a result of the above violations of the FDCPA and RFDCPA,
19
     Plaintiff suffered and continues to suffer injury to PLAINTIFF’S feelings,
20
     personal humiliation, embarrassment, mental anguish and emotional distress, and
21
     DEFENDANT is liable to PLAINTIFF for PLAINTIFF’S actual damages,
22
     statutory damages, and costs and attorney’s fees.
23
24
                             CLASS ACTION ALLEGATIONS
25
26         25.      Plaintiff brings this action individually and on behalf of all others

27   similarly situated, as a member of the proposed class (hereafter “The Class”)
28   defined as follows:


                                    CLASS ACTION COMPLAINT
                                               -6-
     Case 8:19-cv-02246-JVS-JDE Document 1 Filed 11/18/19 Page 7 of 13 Page ID #:7




 1
 2                All persons within the United States who received any
                  telephone calls from Defendant to said person’s cellular
 3                telephone made through the use of any automatic
 4                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
 5
                  receiving such calls within the four years prior to the
 6                filing of this Complaint
 7
 8
           26.    Plaintiff represents, and is a member of, The Class, consisting of All

 9
     persons within the United States who received any collection telephone calls from

10
     Defendant to said person’s cellular telephone made through the use of any

11
     automatic telephone dialing system or an artificial or prerecorded voice and such

12
     person had not previously not provided their cellular telephone number to

13
     Defendant within the four years prior to the filing of this Complaint.

14
           27.    Defendant, its employees and agents are excluded from The Class.

15
     Plaintiff does not know the number of members in The Class, but believes the

16
     Class members number in the thousands, if not more. Thus, this matter should be

17
     certified as a Class Action to assist in the expeditious litigation of the matter.

18
           28.    The Class is so numerous that the individual joinder of all of its

19
     members is impractical. While the exact number and identities of The Class

20
     members are unknown to Plaintiff at this time and can only be ascertained

21
     through appropriate discovery, Plaintiff is informed and believes and thereon

22
     alleges that The Class includes thousands of members. Plaintiff alleges that The

23
     Class members may be ascertained by the records maintained by Defendant.

24
           29.    Plaintiff and members of The Class were harmed by the acts of

25
     Defendant in at least the following ways: Defendant illegally contacted Plaintiff

26
     and Class members via their cellular telephones thereby causing Plaintiff and

27
     Class members to incur certain charges or reduced telephone time for which

28
     Plaintiff and Class members had previously paid by having to retrieve or



                                   CLASS ACTION COMPLAINT
                                              -7-
     Case 8:19-cv-02246-JVS-JDE Document 1 Filed 11/18/19 Page 8 of 13 Page ID #:8




 1   administer messages left by Defendant during those illegal calls, and invading the
 2   privacy of said Plaintiff and Class members.
 3         30.    Common questions of fact and law exist as to all members of The
 4   Class which predominate over any questions affecting only individual members
 5   of The Class. These common legal and factual questions, which do not vary
 6   between Class members, and which may be determined without reference to the
 7   individual circumstances of any Class members, include, but are not limited to,
 8   the following:
 9                a.    Whether, within the four years prior to the filing of this
10                      Complaint, Defendant made any collection call (other than a
11                      call made for emergency purposes or made with the prior
12                      express consent of the called party) to a Class member using
13                      any automatic telephone dialing system or any artificial or
14                      prerecorded voice to any telephone number assigned to a
15                      cellular telephone service;
16                b.    Whether Plaintiff and the Class members were damages
17                      thereby, and the extent of damages for such violation; and
18                c.    Whether Defendant should be enjoined from engaging in such
19                      conduct in the future.
20         31.    As a person that received numerous collection calls from Defendant
21   using an automatic telephone dialing system or an artificial or prerecorded voice,
22   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
23   typical of The Class.
24         32.    Plaintiff will fairly and adequately protect the interests of the
25   members of The Class.        Plaintiff has retained attorneys experienced in the
26   prosecution of class actions.
27         33.    A class action is superior to other available methods of fair and
28   efficient adjudication of this controversy, since individual litigation of the claims


                                     CLASS ACTION COMPLAINT
                                                -8-
     Case 8:19-cv-02246-JVS-JDE Document 1 Filed 11/18/19 Page 9 of 13 Page ID #:9




 1   of all Class members is impracticable. Even if every Class member could afford
 2   individual litigation, the court system could not. It would be unduly burdensome
 3   to the courts in which individual litigation of numerous issues would proceed.
 4   Individualized litigation would also present the potential for varying, inconsistent,
 5   or contradictory judgments and would magnify the delay and expense to all
 6   parties and to the court system resulting from multiple trials of the same complex
 7   factual issues. By contrast, the conduct of this action as a class action presents
 8   fewer management difficulties, conserves the resources of the parties and of the
 9   court system, and protects the rights of each Class member.
10         34.    The prosecution of separate actions by individual Class members
11   would create a risk of adjudications with respect to them that would, as a practical
12   matter, be dispositive of the interests of the other Class members not parties to
13   such adjudications or that would substantially impair or impede the ability of such
14   non-party Class members to protect their interests.
15         35.    Defendant has acted or refused to act in respects generally applicable
16   to The Class, thereby making appropriate final and injunctive relief with regard to
17   the members of The Class as a whole.
18
19                            FIRST CAUSE OF ACTION
20          Negligent Violations of the Telephone Consumer Protection Act
21                                 47 U.S.C. §227 et seq.
22                   By Plaintiff and The Class Against Defendant
23         36.    Plaintiff repeats and incorporates by reference into this cause of
24   action the allegations set forth above at Paragraphs 1-35.
25         37.    The foregoing acts and omissions of Defendant constitute numerous
26   and multiple negligent violations of the TCPA, including but not limited to each
27   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
28   ///


                                  CLASS ACTION COMPLAINT
                                             -9-
     Case 8:19-cv-02246-JVS-JDE Document 1 Filed 11/18/19 Page 10 of 13 Page ID #:10




 1           38.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 2    seq., Plaintiff and the Class Members are entitled an award of $500.00 in
 3    statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 4    227(b)(3)(B).
 5           39.   Plaintiff and the Class members are also entitled to and seek
 6    injunctive relief prohibiting such conduct in the future.
 7                            SECOND CAUSE OF ACTION
 8     Knowing and/or Willful Violations of the Telephone Consumer Protection
 9                                            Act
10                                  47 U.S.C. §227 et seq.
11                     By Plaintiff and The Class Against Defendant
12           40.   Plaintiff repeats and incorporates by reference into this cause of
13    action the allegations set forth above at Paragraphs 1-39.
14           41.   The foregoing acts and omissions of Defendant constitute numerous
15    and multiple knowing and/or willful violations of the TCPA, including but not
16    limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
17    seq.
18           42.   As a result of Defendant’s knowing and/or willful violations of 47
19    U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
20    $1,500.00 in statutory damages, for each and every violation, pursuant to 47
21    U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
22           43.   Plaintiff and the Class members are also entitled to and seek
23    injunctive relief prohibiting such conduct in the future.
24    ///
25    ///
26    ///
27    ///
28    ///


                                   CLASS ACTION COMPLAINT
                                             -10-
     Case 8:19-cv-02246-JVS-JDE Document 1 Filed 11/18/19 Page 11 of 13 Page ID #:11




 1                              THIRD CAUSE OF ACTION
 2             Violations of the Federal Fair Debt Collection Practices Act
 3                                 15 U.S.C. § 1692 et seq.
 4                     By Plaintiff, Individually, Against Defendant
 5
 6          44.    Plaintiff repeats and reincorporates by reference into this cause of

 7    action allegations set forth above at paragraphs 1-43.
 8          45.    To the extent that Defendant’s actions, counted above, violated the
 9    RFDCPA, those actions were done knowingly and willfully.
10                           FOURTH CAUSE OF ACTION
11           Violations of the Rosenthal Fair Debt Collection Practices Act
12                              Cal. Civ. Code § 1788 et seq.
13                     By Plaintiff, Individually, Against Defendant
14
15          46.    Plaintiff repeats and reincorporates by reference into this cause of
16
      action allegations set forth above at paragraphs 1-45.
17
18          47.    To the extent that Defendant’s actions, counted above, violated the
19    RFDCPA, those actions were done knowingly and willfully.
20
21                                PRAYER FOR RELIEF
22     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
23
24                             FIRST CAUSE OF ACTION
25          Negligent Violations of the Telephone Consumer Protection Act
26                                 47 U.S.C. §227 et seq.
27                • As a result of Defendant’s negligent violations of 47 U.S.C.
28                 §227(b)(1), Plaintiff and the Class members are entitled to and


                                   CLASS ACTION COMPLAINT
                                             -11-
     Case 8:19-cv-02246-JVS-JDE Document 1 Filed 11/18/19 Page 12 of 13 Page ID #:12




 1                request $500 in statutory damages, for each and every violation,
 2                pursuant to 47 U.S.C. 227(b)(3)(B).
 3               • Any and all other relief that the Court deems just and proper.
 4
 5                           SECOND CAUSE OF ACTION
 6     Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                           Act
 8                                 47 U.S.C. §227 et seq.
 9               • As a result of Defendant’s willful and/or knowing violations of 47
10                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
11                and request treble damages, as provided by statute, up to $1,500, for
12                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and
13                47 U.S.C. §227(b)(3)(C).
14               • Any and all other relief that the Court deems just and proper.
15
16                             THIRD CAUSE OF ACTION
17            Violations of the Federal Fair Debt Collection Practices Act
18                         15 U.S.C. § 1692 et seq.
19          WHEREFORE, Plaintiff respectfully prays that judgment be entered

20    against Defendant for the following:
21
22                A.     Actual damages;
23                B.     Statutory damages for willful and negligent violations;
24                C.     Costs and reasonable attorney’s fees,
25                D.     For such other and further relief as may be just and proper.
26    ///
27    ///
28    ///


                                  CLASS ACTION COMPLAINT
                                            -12-
     Case 8:19-cv-02246-JVS-JDE Document 1 Filed 11/18/19 Page 13 of 13 Page ID #:13




 1                               FOURTH CAUSE OF ACTION
 2            Violations of the Rosenthal Fair Debt Collection Practices Act
 3                      Cal. Civ. Code § 1788 et seq.
 4          WHEREFORE, Plaintiff respectfully prays that judgment be entered

 5    against Defendant for the following:
 6
 7                 A.     Actual damages;
 8                 B.     Statutory damages for willful and negligent violations;
 9                 C.     Costs and reasonable attorney’s fees,
10                 D.     For such other and further relief as may be just and proper.
11                                     TRIAL BY JURY
12          48.    Pursuant to the seventh amendment to the Constitution of the United
13    States of America, Plaintiff is entitled to, and demands, a trial by jury.
14
15                 Respectfully submitted this 5th day of November, 2019.
16
17
18                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
19
20                               By:   /s/ Todd M. Friedman
21                                     Todd M. Friedman
                                       Law Offices of Todd M. Friedman
22
                                       Attorney for Plaintiff
23
24
25
26
27
28



                                    CLASS ACTION COMPLAINT
                                              -13-
